DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Hsu et al. (US 6356005) discloses:
A motor (title) comprising: 
a stator (21, Fig 2A) comprising: 
a winding assembly (413), 
wherein a conductive element (412) is extended out from the winding assembly and is connected to a first electrical connector (419); and 
a pillow (611) comprising a plate (31) and a shaft tube (by 313, Fig 4A) extended from a side of the plate, 
wherein the plate (31) has an inner side neighboring to the shaft tube (by 313, Fig 4A) … a rotor (61) comprising a shaft (311), 
wherein the rotor (61, Fig 5A) is sleeved on the shaft tube (by 313, Fig 4A) and rotates along a central axis (shaft 311); 
a first circuit board (415, Fig 5A) disposed on the other side of the plate (31) and electrically connected to the first electrical connector (419); and 
a second circuit board (511, 514, C4 ll 8-14) electrically connected to the first circuit board.
However, neither Hsu et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “the inner side of the plate has a first insertion hole for the first electrical connector to penetrate therethrough”. 
	 Claims 2-16 are allowable based on their virtue of depending on claim 1.

Likewise, in claim 17, Hsu et al. discloses:  
A motor (title) comprising: 
a stator (21, Fig 2A) comprising: 
a winding assembly (413), 
wherein a conductive element (412) is extended out from the winding assembly and is connected to a first electrical connector (419); and 
a pillow (611) comprising a plate (31) and a shaft tube (by 313, Fig 4A) extended from a side of the plate… a rotor (61) comprising a shaft (311), 
wherein the rotor (61, Fig 5A) is sleeved on the shaft tube (by 313, Fig 4A) and rotates along a central axis (shaft 311); 
a first circuit board (415, Fig 5A) disposed on the other side of the plate (31) wherein the conductive element (400) is electrically connected to the first circuit board (415).
However, neither Hsu et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “wherein a first insertion hole is disposed on a position of the plate adjacent to the shaft tube, and the first insertion hole is configured for the conductive element to penetrate therethrough”.
Claims 18-20 are allowable based on their virtue of depending on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834